Title: From Alexander Hamilton to Joseph Ward, 26 May 1791
From: Hamilton, Alexander
To: Ward, Joseph


Treasury Department,May 26 1791
Sir,
I duly received your letter of the 2d instant. The species of paper you mention presents an embarrassing question. Being issued upon the funds of individual states with a stipulation for the payment of interest by the United States, and a contingent guarantee of the principal, it is not easy to pronounce under what denomination of public debt it properly falls. It is however not in my opinion provided for by the Act making provision for the debt of the United States. It is not comprehended within the enumeration of the kinds of certificates receivable upon loan as debt of the United States; and if it is to be considered as on state foundation, it seems to come under the description of paper money, which has not been understood as within the meaning of the words certificates or notes which “were issued by the respective states as acknowlegements or evidences of debt by them respectively owing.”
This question has been rendered the more embarrassing by some steps taken in the house of Representatives during the last session concerning it which however did not issue in any provision.
It is with regret I find myself thus circumstanced on the subject; as there is nothing more my wish than to see the interest of every class of public creditors equitably embraced.
I am, sir   with consideration,   Your obdt Servant
A Hamilton
Joseph Ward Esqr.Boston.
